Citation Nr: 0111827	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  96-23 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left knee 
disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim of entitlement to service 
connection for back disability in July 1973.  The veteran was 
notified of that decision by letter from the RO dated July 
18, 1973.  He did not appeal that determination.  

In September 1995, the veteran applied to reopen his claim 
for service connection for a back disability.  He also 
applied for service connection for left hand and left knee 
disabilities.   In April 1996, all three service connection 
claims were denied as not being well grounded [the RO 
evidently failed to recognize that service connection had 
been denied for back disability in July 1973 ].  The veteran 
appealed.  

With respect to the issue of entitlement to service 
connection for a back disability, in light of the fact that 
the RO failed to recognize that there was a denial of the 
claim rendered in a July 1973 rating decision, the issue is 
the subject of a remand section of this decision.

In February 2000, the veteran's representative asserted that 
the RO committed clear and unmistakable error in denying 
service connection for back disability in July 1973.  That 
matter is referred to the RO for appropriate action.  

FINDING OF FACT

In a signed March 2001 letter, the veteran indicated that he 
wished to withdraw his appeals regarding claims for service 
connection for left hand disability and left knee disability.


CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn his appeal regarding 
the claim of entitlement to service connection for left hand 
disability, the Board lacks jurisdiction to further consider 
this claim on appeal and it is therefore dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.202, 20.204 (2000).

2.  Because the veteran has withdrawn his appeal regarding 
the claim of entitlement to service connection for left knee 
disability, the Board lacks jurisdiction to further consider 
this claim on appeal and it is therefore dismissed.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. §§ 
20.202, 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

1.  Entitlement to service connection for a left hand 
disability.

2.  Entitlement to service connection for a left knee 
disability.

Factual background

The record reflects confusion over whether or not the veteran 
ever intended to file claims and appeals for service 
connection for a left hand disability and a left knee 
disability.  Evidence suggests that he referred to these 
disabilities only in support of his claim for a VA non 
service-connected pension.  He indicated that those 
disabilities began many years after the end of his service, 
in June 1984 and April 1990, respectively.

In April 1996, the RO denied service connection for left hand 
disability and left knee disability.  It also denied service 
connection for low back disability and a permanent and total 
disability rating for pension purposes.  In May 1996, the 
veteran disagreed with its decisions without saying why.  In 
May 1996, the RO issued the veteran a Statement of the Case 
on its decisions.  In a June 1996 VA Form 9 signed by the 
veteran, he indicated that he was a Vietnam veteran and that 
he was now disabled by disabilities, including left hand and 
left knee disabilities.
In July 1999, the RO granted the veteran a permanent and 
total disability rating for pension purposes.  

In October 2000, the veteran's representative submitted a VA 
Form 1-646 which suggests that he communicated with the 
veteran and that in doing so, he found out that the veteran 
was content that a non service-connected pension had been 
granted, and that the only issue which the veteran wanted to 
continue his appeal of was the issue of entitlement to 
service connection for a back disability.  

In March 2001, the Board wrote the veteran a letter asking 
for clarification as to whether the veteran wished to appeal 
these two issues, pointing out that per 38 C.F.R. § 20.204 
(2000), he personally had to provide written consent in order 
for his appeals to be withdrawn.  Later in March 2001, the 
veteran signed and submitted a letter to the Board indicating 
that he wished to withdraw his appeals concerning service 
connection for left hand and left knee disability, and that 
the only matter he wished to pursue on appeal was the matter 
of service connection for a back disability. 

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  See 38 C.F.R. § 
20.202; see also 38 U.S.C.A. § 7108 (West 1991).

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the appeals regarding entitlement to service connection 
for left hand disability and left knee disability have been 
withdrawn.  The Board finds that the March 2001 letter which 
was signed by the veteran is a valid withdrawal of his 
appeals regarding the aforementioned benefits.
See 38 C.F.R. § 20.204 (2000).

In light of the withdrawal as to these two issues, there 
remain no allegations of error of fact or law for appellate 
consideration as to the issues specified.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  38 C.F.R. § 20.202.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the appellant has taken exception to does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to these two issues.  Therefore, thee 
claims must be dismissed.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].

For the reasons and bases discussed above, therefore, the 
appeals of the claims of entitlement to service connection 
for left hand disability and left knee disability are 
dismissed.



ORDER

The appeal of the claim of entitlement to service connection 
for left hand disability is dismissed.  

The appeal of the claim of entitlement to service connection 
for left knee disability is dismissed.


REMAND

3.  Entitlement to service connection for low back 
disability.

Factual background

The RO denied service connection for low back disability in 
July 1973 and that the veteran was duly notified of that 
decision and of his right to appeal.  He did not timely 
appeal its decision.  Therefore, that decision became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).  

The veteran applied to reopen he claim for service connection 
for back disability in September 1995.  The RO failed to 
recognize that it had denied service connection for back 
disability in July 1973.  The RO denied the claim as not well 
grounded in April 1996.  The veteran appealed its decision.

Reasons for remand

In order to reopen a claim based on new and material 
evidence, new and material evidence must be received.  See 
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156 (2000).    
The claim must be adjudicated by the RO on that basis.  
Furthermore, the concept of well groundedness no longer 
exists.  See the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  For that 
reason alone, this issue must be remanded.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board observes in passing that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C. § 5103A(f).

In March 2001, the veteran submitted additional evidence 
which has not yet been considered by the RO.  This remand 
will give the RO the opportunity to evaluate the newly-
submitted evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should consider the veteran's 
request to reopen his claim for service 
connection for a back disability, which 
was denied in July 1973.  The RO should 
also consider the contention of the 
veteran's representative pertaining to 
CUE in the July 1973 RO rating decision 
[see the February 2000 Informal hearing 
presentation, page 4].  If the benefits 
which are sought are not granted, the RO 
should issue the veteran a Supplemental 
Statement of the Case and provide an 
appropriate period of time for a 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



